Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  161665 & (79)(80)(81)(82)                                                                                 Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh
            Plaintiff-Appellee,                                                                        Elizabeth M. Welch,
                                                                                                                     Justices

  v                                                                SC: 161665
                                                                   COA: 341969
                                                                   Wayne CC: 16-007429-FC
  SCOTT ROSEAN ODUM,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions by amicus curiae for immediate consideration
  and to file an answer are GRANTED. The application for leave to appeal the March 10,
  2020 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court. The
  motions by amicus curiae to strike the plaintiff’s pleadings and to show cause are
  DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2021
         t0524
                                                                              Clerk